EXHIBIT 10.1

COMMONWEALTH BIOTECHNOLOGIES, INC.

REGISTRATION RIGHTS AGREEMENT

THIS AGREEMENT is made as of February 9, 2007, by and between Commonwealth
Biotechnologies, Inc., a Virginia corporation (the “Company”), and PharmAust
Chemistry Ltd, an Australian limited company (the “Stockholder”).

The Company and the Stockholder are parties to a Stock Purchase Agreement, dated
as of November 24, 2006 (the “Purchase Agreement”). In connection with the
issuance of shares of common stock, without par value per share, pursuant to the
Purchase Agreement, the parties hereto desire to enter into this Registration
Rights Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Demand Registrations.

(a) Requests for Registration. At any time after February 9, 2007 the
Stockholder may request registration under the Securities Act of 1933, as
amended (the “Securities Act”), of all or any portion of the shares of the
Company’s common stock, without par value per share, issued to it by the Company
pursuant to the Purchase Agreement (the “Registrable Securities”) on an
applicable Securities and Exchange Commission (the “SEC”) form. Such
registration requested pursuant to this subsection 1(a) is referred to herein as
the “Demand Registration.” The request for a Demand Registration shall specify
the number of Registrable Securities requested to be registered. The Stockholder
shall be entitled to request one Demand Registration in which the Company shall
pay all Registration Expenses (as defined below). A registration shall not count
as the Demand Registration until it has become effective.

(b) Priority on Demand Registration. The Company shall not include in the Demand
Registration any securities which are not Registrable Securities without the
prior written consent of the Stockholder. If the Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering,
exceeds the number of Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability of the
offering, the Company shall include in such registration prior to the inclusion
of any securities which are not Registrable Securities the number of Registrable
Securities requested to be included which in the opinion of such underwriters
can be sold without adversely affecting the marketability of the offering.

(c) Restrictions on Demand Registration. The Company may postpone for up to 90
days the filing or the effectiveness of a registration statement for the Demand
Registration if the Company’s Board of Directors determines in its reasonable
good faith judgment that the Demand Registration would reasonably be expected to
have a material adverse effect on any planned merger,



--------------------------------------------------------------------------------

acquisition or similar transaction; provided that in such event, the Stockholder
shall be entitled to withdraw such request and, if such request is withdrawn,
such Demand Registration shall not count as the permitted Demand Registration
hereunder and the Company shall pay all Registration Expenses in connection with
such registration. The Company may delay the Demand Registration hereunder only
once in any twelve-month period.

(d) Selection of Underwriters. The Stockholder shall have the right to select
the investment banker(s) and manager(s) to administer the Demand Registration.

2. Registration Procedures. Whenever the Stockholder shall request that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use its best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company shall as expeditiously as possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all commercially reasonable efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to the counsel selected by the Stockholder copies of
all such documents proposed to be filed, which documents shall be subject to the
review and comment of such counsel);

(b) notify the Stockholder of the effectiveness of the registration statement
filed hereunder and prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of not less than 180 days and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the Stockholder set forth in such registration
statement;

(c) furnish to the Stockholder such number of copies of the registration
statement, each amendment and supplement thereto, the prospectus included in the
registration statement (including each preliminary prospectus) and such other
documents as the Stockholder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by the Stockholder;

(d) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as the
Stockholder reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable the Stockholder to consummate
the disposition in such jurisdictions of the Registrable Securities owned by the
Stockholder (provided that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection, (ii) subject itself to taxation in
any such jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

2



--------------------------------------------------------------------------------

(e) notify the Stockholder, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, at the request of the
Stockholder, the Company shall prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

(f) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be listed on the NASD automated quotation system and, if
listed on the NASD automated quotation system, use its best efforts to secure
designation of all such Registrable Securities covered by such registration
statement as a NASDAQ “national market system security” within the meaning of
Rule 11Aa2-1 of the SEC or, failing that, to secure NASDAQ authorization for
such Registrable Securities and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with the NASD;

(g) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Stockholder or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;

(h) make available for inspection by the Stockholder, any underwriter
participating in any disposition pursuant to the registration statement and any
attorney, accountant or other agent retained by the Stockholder or underwriter,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by the
Stockholder, underwriter, attorney, accountant or agent in connection with such
registration statement, subject to the agreement of such person to maintain the
confidentiality of all confidential information of the Company;

(i) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any common stock
included in such registration statement for sale in any jurisdiction, the
Company shall use its best efforts promptly to obtain the withdrawal of such
order;

(j) obtain a cold comfort letter from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the Stockholder reasonably requests; and

(k) provide such reasonable assistance in the marketing of the Registrable
Securities as is customary of issuers in primary underwritten public offerings
(including participation by its senior management in “road shows”).

 

3



--------------------------------------------------------------------------------

3. Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement, including without limitation all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
fees and disbursements of counsel for the Company and all independent certified
public accountants (including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance), compliance,
premiums and other costs of policies of insurance purchased by the Company at
its option against liabilities arising out of the public offering of such
Registrable Shares, underwriters (excluding discounts and commissions) and other
persons retained by the Company (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company. The Stockholder shall
bear any underwriting discounts, spreads and commissions and shall bear any
costs, fees and disbursements of accountants and counsel retained by it.

4. Indemnification.

(a) The Company agrees to indemnify, to the extent permitted by law, the
Stockholder, its Shareholders, members, managers, officers and directors and
each person who controls the Stockholder (within the meaning of the Securities
Act) against all losses, claims, damages, liabilities and expenses caused by any
untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by the Stockholder expressly for
use therein or by the Stockholder’s failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto
after the Company has furnished the Stockholder with a sufficient number of
copies of the same. In connection with an underwritten offering, the Company
shall indemnify such underwriters, their officers and directors and each person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Stockholder.

(b) In connection with any registration statement in which the Stockholder is
participating, the Stockholder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, shall indemnify the Company, its directors and officers and
each person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by the
Stockholder.

 

4



--------------------------------------------------------------------------------

(c) Any person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company also
agrees to make such provisions, as are reasonably requested by any indemnified
party, for contribution to such party in the event the Company’s indemnification
is unavailable for any reason.

6. Miscellaneous.

(a) The Company shall not hereafter enter into any agreement with respect to its
securities which is inconsistent with or violates the rights granted to the
Stockholder in this Agreement.

(b) This Agreement, those documents expressly referred to herein and other
documents of even date herewith embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

(c) The Company shall not take any action, or permit any change to occur, with
respect to its securities which would adversely affect the ability of the
Stockholder to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would adversely affect the marketability of
such Registrable Securities in any such registration (including, without
limitation, effecting a stock split or a combination of shares).

(d) Any person having rights under any provision of this Agreement shall be
entitled to enforce such rights specifically to recover damages caused by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of

 

5



--------------------------------------------------------------------------------

this Agreement and that any party may in its sole discretion apply to any court
of law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

(e) The provisions of this Agreement may be amended or waived only upon the
prior written consent of the Company and the Stockholder.

(f) All covenants and agreements in this Agreement by or on behalf of any of the
parties hereto shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto whether so expressed or not. Notwithstanding
the foregoing, however, this Agreement is not assignable without the prior
written consent of both parties hereto.

(g) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.

(h) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same Agreement.

(i) The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.

(j) The corporate law of the Commonwealth of Virginia shall govern all issues
and questions concerning the relative rights of the Company and its
shareholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Virginia, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the Commonwealth of Virginia
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Virginia. In furtherance of the
foregoing, the internal law of the Commonwealth of Virginia shall control the
interpretation and construction of this Agreement (and all schedules and
exhibits hereto), even though under that jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.

(k) All notices, demands or other communications to be given or delivered under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given when delivered personally to the recipient, sent to
the recipient by reputable overnight courier service (charges prepaid) or mailed
to the recipient by certified or registered mail, return receipt requested and
postage prepaid. Such notices, demands and other communications shall be sent to
the following addresses:

 

6



--------------------------------------------------------------------------------

Commonwealth Biotechnologies, Inc.

601 Biotech Drive

Richmond, VA 23235

Attention: Richard J. Freer, Ph.D.

With copies to:

Bradley A. Haneberg, Esquire

Kaufman & Canoles, P.C.

Three James Center, Suite 1206

1051 East Cary Street

Richmond, Virginia 23219

PharmAust Chemistry Ltd

11 Duerdin Street

Clayton, Victoria

3168 Australia

Attention: Paul D’Sylva, Ph.D.

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

*     *     *     *     *

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMMONWEALTH BIOTECHNOLOGIES, INC. By:  

/s/ Robert B. Harris, Ph.D.

Name:   Robert B. Harris, Ph.D. Title:   President PHARMAUST CHEMISTRY LTD By:  

/s/ Paul D’Sylva

Name:   Paul D’Sylva Title:   Managing Director

 

7